DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 12/15/2021.  Claims 1 and 3-20 are now pending in the present application. Claims 13-19 are withdrawn from consideration. Information Disclosure Statement.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS
Claims 13-19 are canceled.
Reasons for Allowance
Claims 1, 3-12 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious the limitations, “wherein the indication of system information configurations comprises a plurality of indices, each of the plurality of indices corresponding to a respective system information configuration stored by the wireless device, and wherein the handover command indicates a selected one of the plurality of indices corresponding to the selected one of the system information configurations”, in combination of the other limitations of the claim.
Regarding claim 20, the prior arts of the record fail to suggest, disclose or teach individually or in combination to render obvious the limitations, “wherein the indication of system information configurations comprises a plurality of indices, each of the plurality of indices corresponding to a respective system information configuration stored by the wireless device, and wherein the handover command indicates a selected one of the plurality of indices corresponding to the selected one of the system information configurations”, in combination of the other limitations of the claim.
Therefore, claims 1, 3-12, and 20 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
KIM (US 20200084694 A1) disclose METHOD FOR DETERMINING VALIDITY OF SYSTEM INFORMATION BLOCK AND APPARATUS SUPPORTING SAME.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642